IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                               No. 06-41466
                             Summary Calendar                   September 17, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

v.

MAURICIO MURILLO-GOCHES,

                                          Defendant-Appellant.




                Appeal from the United States District Court
                     for the Southern District of Texas
                           No. 5:06-CR-408-ALL




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


     Mauricio Murillo-Goches pleaded guilty of violating 8 U.S.C. § 1326 by re-


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41466

entering the United States after having been deported. His first contention,
which challenges our precedent holding that properly calculated guideline sen-
tences are presumed to be reasonable, fails in light of Rita v. United States, 127
S. Ct. 2456, 2462 (2007).
      Murillo-Goches’s second argument is that his sentence is unreasonable
because he requested a sentence below the guideline range, but the district court
imposed sentence without considering all of his reasons for a lower sentence and
without giving sufficient weight to his arguments regarding the 18 U.S.C. § 3553
factors. More specifically, the errors Murillo-Goches asserts are that the court
gave (1) too little weight to his argument that he reentered the United States be-
cause he feared for his life in his native El Salvador; (2) too little weight to his
concerns that his small size would make him vulnerable in prison; and (3) too
much weight to his criminal history. He does not contend that the guideline
range was improperly calculated.
      A sentence within a properly calculated guideline range is entitled to great
deference. See United States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005). In re-
viewing such a sentence, we merely ask whether the district court abused its dis-
cretion in imposing it. Rita, 127 S. Ct. at 2465.
      We reject Murillo-Goches’s contentions. Our review of the record does not
reveal that the district court failed to address, or improperly balanced, the sen-
tencing factors in § 3553(a). Murillo-Goches presented no evidence that his
small physical stature and his illegal reentry into the United States to escape
gang violence in El Salvador constitute circumstances “special enough that, in
light of § 3553(a), they require a sentence lower than the sentence the Guidelines
provide.” Rita, 127 S. Ct. at 2470.
      The district court did not abuse its discretion in its weighing of Murillo-
Goches’s criminal history, including his North Carolina felonies and misdemean-
ors and his two prior illegal entries into the United States. Murillo-Goches has
not shown that his sentence is unreasonable.

                                         2
                                   No. 06-41466

        Murillo-Goches’s constitutional challenge to 8 U.S.C. § 1326(b) is fore-
closed by Almendarez-Torres v. United States, 523 U.S.224, 235 (1998). Al-
though he contends that Almendarez-Torres was incorrectly decided and that a
majority of the Supreme Court would overrule Almendarez-Torres in light of Ap-
prendi v. New Jersey, 530 U.S. 466 (2000), this court has repeatedly rejected
such arguments on the basis that Almendarez-Torres remains binding. See Unit-
ed States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir. 2005); see also Rangel-Rey-
es v. United States, 126 S. Ct. 2873, 2874 (2006).
        We recently held that this issue is “fully foreclosed from further debate.”
United States v. Pineda-Arrellano, 492 F.3d 624, 625-27 (5th Cir. 2007). Galvan-
Lozano properly concedes that his argument is foreclosed in light of Almendar-
ez-Torres and circuit precedent, but he raises it here to preserve it for further re-
view.
        The judgment of sentence is AFFIRMED.




                                         3